Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

“A method for preventing or treating”  NAFLD herein are construed as to read on a method of administering pantoprazole to patients having, or at the risk of having, fatty liver disease, particularly, non-alcoholic fatty liver disease (NAFLD).

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gonzale-Ortiz et al. (“Effect of pantoprazole on insulin secretion in drug-naïve patients with type 2 diabetes,” Diabetes Research and Clinical Practice, 2015, Vol. 108, e11-e13), as evidenced by Dharmalingam et al. (Indian J. Endocrinology and Metabolism, 2018, Vol. 22, Issue 3, pp421-428). 

Gonzale-Ortiz et al. disclosed a clinical trial wherein 7 patents of type II diabetes were treated by pantoprazole, in a composition, 40 mg once daily for 45 days. See, page e12. Dharmalingam et al. discloses that non-alcoholic fatty liver disease (NAFLD) and type II diabetes (T2DM) often coexist. The prevalence of NAFLD is 59.67 in T2DM patients. See, the Introduction section at page 421. Dharmalingam et al. further reveals that NAFLD and T2DM are closely associated, and T2DM is one of the risk factor for NAFLD. Thus, T2DM patients are either having NAFLD or are at the risk of having NAFLD. See, page 421, the right column, bridging to page 422. The practice of administering pantoprazole to T2DM patients would factually treat or prevent NAFLD. As to the limitation of “a patient in need of pantoprazole,” (claim 1), or “ a patient in need of the composition” (claim 6), note, if a patent has been treated with pantoprazole composition, the patient would have been considered as in need of pantoprazole (or the composition)”. As to the mechanism, or biological/biochemical function recited in claims 2 (inhibiting the expression of fatty acid-binding protein FABP1 in liver cells),  3 (inhibits nonalcoholic fatty liver caused by fat diet), 4 (by reducing the deposition of fat in liver), and 5 (by reducing the content of triglyceride in liver tissue), note, the recitations merely the result of the administration and do not add material factor physically affecting the steps of the method.  Such results, biochemical/biological functions would have been inherent to the method disclosed by Gonzale-Ortiz et al. 
It has been well-recognized that in order for a prior art reference to serve as an  anticipatory reference, it must disclose every limitation of the claimed  invention, either explicitly or inherently. In re Schreiber, 128 F.3 d 1473,  1477 (Fed. Cir. 1997). 
A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Moreover, "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." 
Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005) (citations omitted). In addition, "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perricone, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, "[n]ewly discovered results of known processes directed to the same purpose are notpatentable because such results are inherent."). In instant case, the process of administering  pantoprazole to type II diabetes patients has been old and well-known, the that the realization of a new benefit herein, treating/preventing NAFLD, or the particular mechanism thereof, would have inherent to the process. As to claim 6, note the pantoprazole were administered in a composition. For claim 7, note, no additional active agent was used in the composition.
Response to the Arguments
Applicants’ amendments and remarks submitted April 14, 2022 have been fully considered. The amendments are persuasive to overcome the rejection under 35 U.S.C. 101 and 112 as set forth in prior office action, but are not persuasive as to the rejections set forth above.
Applicants contend that the claimed invention has not been anticipated because the cited prior art do not teach each and every element of the claim, particularly, the cited references fails to describe pantoprazole  having a therapeutic effect on non-alcoholic fatty liver disease, nor the particular mechanism and functions recited in the claims. The arguments are not probative. The prior art teach the administration of the same drug (pantoprazole) to the same patients population (patients in need of the  treatment  or prevention of NAFLD) as herein claimed, the intended functions and mechanism (treating or preventing NAFLD, inhibiting FABP 1 in liver cells, reducing the deposition of fat in liver. or reducing the content of triglyceride in liver tissue), note, the recitations would not materially affect the physical steps involved in claimed method, and such characteristics are deemed to be inherent to the method of the prior art. As discussed in the rejection, "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." See also Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005), and Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) as discussed in the rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627